Citation Nr: 1809993	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use of the right lower extremity, for substitution purposes.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956.  He died in August 2016.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran died during the pendency of the appeal, and the RO has determined that the appellant meets the basic eligibility for substitution.  

In June 2011, the Board remanded the issues of entitlement to increased ratings for the lumbar spine disability, the left lower extremity neurological disability, and the right lower extremity neurological disability.  In April 2012, the Board rendered decisions on each of these issues.  The Veteran then appealed the Board's determination only as to the right lower extremity neurological impairment evaluation.  In an August 2013 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's April 2012 determination as to the right lower extremity neurological impairment evaluation, and the case was returned to the Board for readjudication. 

In May 2014, the Board denied the Veteran's claim for an increased right lower extremity neurological impairment evaluation.  The Veteran then appealed this determination as to the right lower extremity neurological disability evaluation.  In June 2015, the Court granted the parties' Joint Motion for Partial Remand (JMR), and vacated the May 2014 Board decision as to the right lower extremity neurological disability evaluation.  This claim was then returned to the Board.  

Also in May 2014, the Board remanded the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  Then, in July 2016, the Board granted entitlement to TDIU from April 1, 2009, and the Board remanded the matter on appeal of entitlement to TDIU prior to April 1, 2009.  This matter is pending development at the Agency of Original Jurisdiction (AOJ), and the matter of TDIU prior to April 1, 2009 is therefore not before the Board at this time.  

In November 2015, in relevant part, the Board denied entitlement to SMC based on loss of use of the right lower extremity.  The Veteran then appealed this determination by the Board.  In a July 2017 Memorandum Decision, the Court vacated the Board's November 2015 decision as to this issue and remanded the claim for entitlement to SMC for loss of use of the right lower extremity to the Board to afford the Veteran with a new VA examination and readjudication.  The case is again before the Board for further appellate proceedings. 

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed, including a copy of the transcript of the April 2011 Board hearing, which has been associated with the claims file.  This April 2011 Board hearing was presided over by a Veterans Law Judge who is no longer employed at the Board.  In November 2013, the Veteran was offered the opportunity for a new Board hearing, and in April 2014, the Veteran's attorney declined the offer for another Board hearing.  

In a February 2017 rating decision, the RO denied entitlement to service connection for the Veteran's cause of death, and in October 2017 the appellant submitted a timely notice of disagreement against this determination.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the RO has acknowledged receipt of the Veteran's notice of disagreement and that further action in this appeal is pending at the RO.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where a notice of disagreement had not been recognized by the RO).  Because the notice of disagreement has been recognized and additional action is pending, a remand of the issue pursuant to Manlincon is not warranted with regard to this issue. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that SMC based on loss of use of the right lower extremity (due to the Veteran's service-connected right lower extremity sensory polyneuropathy) is warranted for the entire appeal period.   Per the Board's November 2015 decision, the Veteran's right lower extremity sensory polyneuropathy was evaluated during the appeal period and during his lifetime as 20 percent disabling prior to April 1, 2011, and as 40 percent from April 1, 2011.  

Entitlement to SMC for loss of use of a lower extremity is warranted when the lower extremity condition is such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.   Examples of conditions that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.  Id.  The Board notes that there is no evidence of complete paralysis of the right external popliteal (common peroneal) nerve due to service-connected disability, and therefore the provisions under 38 C.F.R. §§ 3.350(a)(2)(b) and 4.63(b) do not apply.  See November 2015 Board decision (addressing the nature of the right lower extremity sensory polyneuropathy and finding incomplete paralysis of the nerve during the entire appeal period).  

The Veteran was last afforded a VA examination in May 2015.  In the July 2017 Memorandum Decision, the Court found that the May 2015 VA examination was not adequate because the examiner did not provide adequate rationale to support the examiner's determination that there was no functional impairment in the right lower extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  For instance, the May 2015 examiner did not indicate which functions were retained in the right foot to support a finding that the Veteran's right lower extremity impairment did not rise to the level of loss of use.  The Court also noted the Veteran's contentions that he retained no effective function in his lower right extremity because he was unable to consistently retain feeling in them, had an absent ankle reflex causing his leg to give out, and regularly needed the assistance of a walker.  

The Court remanded this matter to the Court to obtain an adequate examination.  However, the Veteran died in August 2016.  Thus, the Board is unable to obtain a new VA examination.  Accordingly, an addendum opinion should be obtained from the VA examiner who performed the May 2015 VA examination to provide an explanation as to the reasons behind the VA examiner's May 2015 determination that there was no functional impairment in the right lower extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  If the May 2015 VA examiner is not available, or if he cannot provide the requested opinion, a medical opinion should be obtained from a suitable substitute to determine whether, based on review of the lay and medical evidence of record, the Veteran had no functional impairment in the right lower extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, at any point during the appeal period.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please make best efforts to obtain a VA addendum medical opinion from the medical professional who performed the May 2015 VA examination, to include obtaining a VA medical opinion on a fee basis if necessary.   If the medical professional who performed the May 2015 VA examination is unavailable, then please obtain an opinion from a suitable substitute.   

Make the claims file available to the examiner for review of the case.  

(a) The May 2015 medical professional is asked to make best efforts to provide any notes or other documentation pertaining to the May 2015 VA examination of the Veteran (other than those findings already expressed in the May 2015 VA examination report).  

(b) The May 2015 medical professional is asked to provide an explanation as to the reasons/ factors considered behind the VA examiner's May 2015 determination that there was no functional impairment in the right lower extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

In rendering this opinion, the examiner should, to the extent possible, provide an objective description of remaining function, a quantitative assessment of strength, and the level of pain that affects use.

Functions that may be considered include whether there is lack of balance; lack of propulsion; the inability to ambulate; the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion; complete foot drop; weakness; muscle atrophy and use; the ability of a foot to support the Veteran's weight.  

If the information required to render such an opinion is unavailable, or if the May 2015 medical professional cannot render this opinion  without resorting to speculation, then the May 2015 medical professional is asked to please address the below question (c).  

(c) If the medical professional who performed the May 2015 VA examination is unavailable, or if the May 2015 medical professional cannot answer the above questions (a) and (b), then the examiner is asked to address the following:  Based on the overall evidence, both lay and medical, dating during the appeal period (July 2006 to present), please address whether there is loss of use of the right foot due to service-connected disability alone at any point during the appeal period.  

In rendering this opinion, the examiner should provide an objective description of remaining function, a quantitative assessment of strength, and the level of pain that affects use.  

Functions that may be considered include whether there is lack of balance; lack of propulsion; the inability to ambulate; the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion; complete foot drop; weakness; muscle atrophy and use; the ability of a foot to support the Veteran's weight.  

For purposes of this opinion, the examiner's attention is invited to the lay and medical evidence during the appeal period, to include the following:

(i) The Veteran's August 2011 hearing testimony that in the last two years, his gait had become more abnormal, and that he could not walk a straight line and tended to wobble. 

(ii) The August 2011 VA examination, which showed such findings as, for example, the Veteran was unable to walk on his tiptoes, due to complaints of leg weakness, and the Veteran was able to perform only a single heel raise on the right side due to ankle weakness.  Right Achilles deep tendon reflex was absent.  

(iii) The Veteran's reports in the August 2011 VA examination that in the past year, his leg had given out, causing him to fall. 

(iv) The Veteran's December 2013 report that that his right leg went numb when he walked, and that he therefore uses a walker to help with ambulating long distances.  

(v) The March 2014 private medical evaluation, in which an orthopedic surgeon noted that by 2011, the Veteran experienced significant loss of sensory modalities in most of his right lower extremity and progressive muscle weakness in both lower extremities.  

(vi) The May 2015 VA examination report in its entirety, to include the Veteran's report that he had consistently decreased sensation of the whole right foot, from the ankle to toes and encircling the entire right foot.  The right ankle deep tendon reflex was absent.  By May 2015, the Veteran regularly used a walker and needed to use his walker for stability. 

(vii) The private treatment records dating in 2016 showing that the Veteran needed extensive assistance with mobility at all times and used a walker when in the hospital.

(viii) The private treatment records dating in 2016 showing history of multiple falls and balance instability.  For instance, in a July 2016 admission note, it is noted that the Veteran was admitted after continued weakness and multiple falls after his hospitalization at Castle Rock Hospital.  Then, on that day, he was about to start working with physical therapy, he stood up, took a few steps forward, and immediately fell backwards.   

(ix) The Veteran's contentions that he retained no effective function in his lower right extremity because he was unable to consistently retain feeling in them, had an absent ankle reflex causing his leg to give out, and regularly needed the assistance of a walker.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the May 2015 VA examination report's notation as to the determination that there was no functional impairment in the right lower extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, is problematic because there is no rationale to support this determination.  For instance, there are no findings pertaining to the right lower extremity functions are retained by the Veteran at that time. 

2. Complete the above development and any additional development that is deemed warranted.  Then, readjudicate the claim on appeal, and furnish the appellant and her attorney a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




